Citation Nr: 1728138	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  17-09 201	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of inner ear infections, other than hearing loss and tinnitus. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1952 to October 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The case is currently under the jurisdiction of the VA RO in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of inner ear infections is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss is likely the result of his active service.

2.  The Veteran's currently diagnosed tinnitus is likely the result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection are met for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection are met for tinnitus.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

With regard to a present disability, a July 2011 private audiogram shows hearing acuity of 40dB or more at 2000Hz, 3000Hz, and 4000Hz for the right ear and at 3000Hz and 4000Hz for the left ear, as well as Maryland CNC scores of 72 percent for the right ear and 68 percent for the left ear.  Additionally, an April 2013 VA examination shows hearing acuity of 40dB or more at 2000Hz, 3000Hz, and 4000Hz for the right ear and at 500Hz, 2000Hz, 3000Hz, and 4000Hz for the left ear, as well as Maryland CNC scores of 84 percent bilaterally.  This meets the definition of hearing loss for VA purposes.  38 C.F.R. § 3.385 (2016).  The July 2011 private examination and April 2013 VA examination also diagnose the Veteran with tinnitus.  The first element of Shedden/Caluza is met for both the hearing loss and tinnitus claims.

With regard to an in-service event, the Veteran's service treatment records are not available for review.  However, his DD-214 indicates that he had a military occupational specialty (MOS) of administrative clerk and attended Security School.  He has claimed that, although his MOS is not usually associated with noise exposure, his job duties included receiving classified documents from incoming flights and that this service on the flight line exposed him to loud noise.  He has submitted an in-service picture of himself on the flight line to support his reports.  He has also claimed that he was exposed to loud noise from weapons while in Security School.  The Board finds the Veteran's reports of loud noise exposure credible, particularly in light of the supporting photographic and DD-214 evidence.  As such, in-service noise exposure can be conceded, and the second element of Shedden/Caluza is also met for both claims.

The remaining question is whether there is a medical nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss and tinnitus.  

As noted above, the Veteran was afforded a VA audiological examination in April 2013.  The examiner concluded that the Veteran's hearing loss and tinnitus were not related to service because the Veteran's MOS was generally not associated with loud noise exposure.  However, he failed to address the Veteran's contentions of loud noise exposure due to his proximity to the flight line and while using weapons in Security School.  As such, the Board finds that this VA examination is of limited probative value.

The remaining medical evidence relating to the Veteran's audiological disabilities is negative for any opinions on the etiology of his hearing loss and tinnitus.  However, the Veteran reported in his February 2017 VA Form 9 that his VA provider, Dr. W. told him and his wife that his hearing loss and tinnitus were related to his military service.  He also confirmed his continuing assertion that his audiological symptoms began in service and explained that he did not report these symptoms at his separation examination because he did not want to delay his discharge.  There is nothing in the record to contradict these statements, nor has the Veteran been shown to lack credibility in any communications with VA.  The Board finds this explanation reasonable and the Veteran's assertions credible.

The Board has considered remanding the claims to address the deficiencies in the April 2013 VA examination and opinion or to attempt to obtain written verification of Dr. W.'s reported positive opinion.  However, as the Veteran has provided credible statements regarding a positive opinion from his VA provider and ongoing audiological symptoms since service, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current bilateral hearing loss and tinnitus are related to his military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  The benefit of the doubt will be conferred in the Veteran's favor, and remand is not necessary.  The service-connection claims for bilateral hearing loss and tinnitus are granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Upon review of the record, the Board finds that the remaining issue must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of this claim.  The Board further notes that it is unclear whether the Veteran wished to seek service connection for any additional residuals of his ear infections beyond the audiological disabilities granted herein.  If the Veteran no longer wishes to pursue this claim, he may withdraw it in written correspondence to VA at any time.

Although the Veteran was afforded a VA audiological examination in April 2013, he has not been afforded a VA examination to address any other residuals of ear infections.  As the Board finds his statements and supporting buddy statement regarding his in-service ear infections credible, the case must be remanded to determine whether there are any current residuals of these ear infections.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand, the AOJ should also obtain any updated VA treatment records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records relating to the ears from the VA Clinic in Martinez, California, and any other VA facility identified by the Veteran.  The Board is particularly interested in the Veteran's February 2017 audiological evaluation.  All attempts to obtain these records should be documented in the claims file.  

2.  Thereafter, schedule the Veteran for a VA ear disease examination with an appropriate examiner to address the nature and etiology of his claimed residuals of inner ear infections.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner should identify all current ear diseases, other than hearing loss and tinnitus, including any that may have resolved during the appeals period (August 2011 to the present).  For each diagnosis, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such a disability (1) had its onset in service or was otherwise etiologically related to active service, or (2) was caused or aggravated by his service-connected audiological disabilities.  THE EXAMINER IS ADVISED THAT THE VETERAN'S REPORTS OF MULTIPLE IN-SERVICE INNER EAR INFECTIONS ARE DEEMED CREDIBLE.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


